467 Pa. 33 (1976)
354 A.2d 537
COMMONWEALTH of Pennsylvania
v.
James CORKAN, Appellant.
Supreme Court of Pennsylvania.
Argued October 7, 1974.
Decided April 7, 1976.
*34 Leonard I. Sharon, Pittsburgh, for appellant.
John J. Hickton, Dist. Atty., Robert L. Eberhardt, Asst. Dist. Atty., for appellee.
Before EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION
PER CURIAM.
Appellant, James Corkan, was indicted on charges of murder, voluntary and involuntary manslaughter. A jury returned a verdict of murder of the first degree and fixed appellant's sentence as life imprisonment. It is undisputed that appellant shot and killed his wife, Mary Emma Corkan. Appellant raises two contentions on appeal: 1) that it was error for the lower court to fail to charge the jury that psychiatric evidence could be considered for the purpose of negating the presence of specific intent to kill, an element of the crime of murder of the first degree; and 2) that the lower court erred in its charge to the jury concerning murder of the second degree.
Appellant, however, did not object or take a specific exception to either charge, although he was expressly offered the opportunity to do so by the lower court. Instead, appellant attempted to rely on a general exception to the charge after the jury retired to begin its deliberations. We have repeatedly held that a general exception to a charge is not sufficient to preserve an issue for appeal. Commonwealth v. Carr, 459 Pa. 262, 328 A.2d 512 (1974); Commonwealth v. Raison, 458 Pa. 378, 326 A.2d 284 (1974); Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974); Commonwealth v. Staples, 457 Pa. 468, 326 A.2d 317 (1974); Commonwealth v. Watlington, 452 Pa. 524, 306 A.2d 892 (1973); Pa.R.Crim.P. *35 1119(b). Consequently, appellant has not preserved these alleged errors for appellate review.
Judgment of sentence affirmed.
JONES, C.J., did not participate in the consideration or decision of this case.
ROBERTS, J., concurs in the result.